     Case 3:19-cv-01958-TWR-RBB Document 5 Filed 08/31/21 PageID.16 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANGELICA ALVAREZ, an individual,                    Case No.: 19-CV-1958 TWR (RBB)
12                                      Plaintiff,
                                                         ORDER OF DISMISSAL WITHOUT
13                        vs.                            PREJUDICE
14   KEVIN K. MCALEENAN,
     SECRETARY OF UNITED STATES                          (ECF Nos. 1, 4)
15   DEPARTMENT OF HOMELAND
16   SECURITY; SANDRA ULLOA, an
     individual; and DOES 1 through 50,
17   inclusive,
18                                   Defendants.
19
20         On August 11, 2021, the Court ordered Plaintiff Angelica Alvarez to show cause by
21   August 25, 2021, why this civil action should not be dismissed without prejudice for failure
22   to effect service pursuant to Federal Rule of Civil Procedure 4(m) and failure to prosecute
23   pursuant to Southern District of California Civil Local Rule 41.1(a). (See generally ECF
24   No. 4.) As of the date of this Order, Plaintiff has failed to respond to the Court’s Order to
25   Show Cause. (See generally Docket.) Accordingly, the Court DISMISSES WITHOUT
26   ///
27   ///
28   ///
                                                     1
                                                                              19-CV-1958 TWR (RBB)
     Case 3:19-cv-01958-TWR-RBB Document 5 Filed 08/31/21 PageID.17 Page 2 of 2



 1   PREJUDICE this action for failure to prosecute pursuant to Rule 4(m) and Civil Local
 2   Rule 41.1(a). The Clerk of Court SHALL CLOSE the file.
 3        IT IS SO ORDERED.
 4
 5   Dated: August 31, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                                                       19-CV-1958 TWR (RBB)
